[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISIONRE: MOTION TO DISMISS
The plaintiff was allegedly expelled from attending school for sixty days and has brought an appeal from the expulsion decision to this court. At the hearing on the plaintiff's application for a temporary injunction, the defendant moved to dismiss the appeal on the ground this court does not have subject matter jurisdiction.
The court has reviewed the complaint, the amended complaint, and the briefs submitted by the parties and concludes that this court does not have jurisdiction to review the decision made at the expulsion hearing. The General Statutes do not provide for an appeal.
The defendant objects to the amended complaint on the ground an amendment is impermissible after a motion to dismiss has been filed The court need not address the propriety of the filing since the allegations of the amended complaint are still insufficient to confer jurisdiction on this court.
Even if it is assumed that this court does have jurisdiction, the plaintiff would not have been entitled to injunctive relief. While the motion to dismiss was being argued, the court was advised during the arguments that a transcript of the hearing is not presently available. The application for injunctive relief, without more, would have been an insufficient basis for this court to issue an injunction.
The motion to dismiss is granted. CT Page 15464